Citation Nr: 1129702	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-31 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left hip disability, including as due to a left knee disability.

6.  Entitlement to service connection for a low back disability, including as due to a left knee disability.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  A videoconference Board hearing was held at the RO in May 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  The Veteran submitted additional evidence directly to the Board in May 2011 and waived RO jurisdiction over this evidence on the record at his Board hearing.  See 38 C.F.R. § 20.1304(c) (2010).

The Board observes that, in an April 2005 rating decision, the RO denied the Veteran's request to reopen his previously denied claims of service connection for right and left knee disabilities.  Although the Veteran filed a timely notice of disagreement with this decision, he did not perfect an appeal.  Thus, the April 2005 rating decision became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen a claim of service connection for a right knee disability and for a left knee disability are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In April 2005, the RO denied the Veteran's request to reopen previously denied claims of service connection for right and left knee disabilities and the Veteran did not appeal.

2.  The evidence submitted since April 2005 relates to unestablished facts necessary to substantiate the claims of service connection for right and left knee disabilities because it suggests that the Veteran's current bilateral knee disabilities may be attributed to active service.

3.  Resolving reasonable doubt in the Veteran's favor, his current right and left knee disabilities are related to active service.

4.  Resolving reasonable doubt in the Veteran's favor, his current left hip disability is related to his service-connected left knee disability.

5.  Resolving reasonable doubt in the Veteran's favor, his current low back disability is related to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The April 2005 RO decision, which denied the Veteran's request to reopen previously denied claims of service connection for right and left knee disabilities, is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005), currently  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence submitted since the April 2005 RO decision in support of the claims of service connection for right and left knee disabilities is new and material; accordingly, these claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  A right knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

4.  A left knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

5.  A left hip disability was caused or aggravated by a service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).  

6.  A low back disability was caused or aggravated by a service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  In this decision, the Board reopens the Veteran's previously denied claims of service connection for right and left knee disabilities and grants both of these claims on the merits.  The Board also grants the Veteran's claims of service connection for a left hip disability and for a low back disability, each as due to a service-connected left knee disability.  Because this constitutes a complete grant of the Veteran's claims, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence

The Veteran contends that new and material evidence has been submitted to reopen his previously denied claims of service connection for right and left knee disabilities.  He specifically contends that, because he has submitted new and material evidence relating his current bilateral knee disabilities to active service, he is entitled to reopen these claims.

In April 2005, the RO denied the Veteran's request to reopen his previously denied claims of service connection for right and left knee disabilities.  The RO noted that, although the Veteran had submitted new evidence showing that he had reported to his post-service treating physicians that he had incurred a left knee disability during service, his service treatment records did not support this reported medical history.  The RO also noted that there still was no evidence in the newly submitted evidence which showed that a right knee disability was incurred in active service or within any applicable presumptive period.  The RO concluded that the newly submitted evidence was not material to the issues of whether the Veteran's current right and left knee disabilities were related to active service.  Thus, the claims were not reopened.  Although the Veteran disagreed with the April 2005 rating decision later that same month in April 2005, he did not perfect a timely appeal.  Thus, the April 2005 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005), currently  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The claims of entitlement to service connection for right and left knee disabilities may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen these claims in statements on a VA Form 21-4138 which was date-stamped as received by the RO on October 12, 2006.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen the previously denied claims of service connection for right and left knee disabilities, new evidence submitted since the April 2005 RO decision consists of additional service personnel records, additional post-service private treatment records, a report of VA examination in January 2010, and the Veteran's lay statements and videoconference Board hearing testimony.  The newly submitted service personnel records show that the Veteran was awarded the Bronze Star Medal in March 1970 for service in the Republic of Vietnam.  The Veteran also submitted duplicate copies of certain of his service treatment records and certain of his post-service private treatment records dated in 1990 and 1991 in support of request to reopen the previously denied claims.  These records are to the effect that the Veteran injured his left knee during active service and received post-service private treatment for right and left knee disabilities.

In an October 2006 statement, the Veteran described his initial in-service left knee injury.  He reported that he had injured his left knee while playing football with other members of his unit in between combat missions in Vietnam.  He stated that, after being seen by his company's medic for a left knee injury, he was evacuated by air to a field hospital in Saigon, Vietnam.  Once at the field hospital, the Veteran stated that his left knee was examined.  Although he was diagnosed as having ligament and knee cap damage, he was returned to full duty.  He also stated that, because of continuing left knee problems, he shifted his weight on to his right knee for the remainder of his tour of duty in Vietnam.  He stated further that he continued to experience bilateral knee problems since service separation.

In a January 2007 statement, the Veteran's sister stated that she had corresponded with him regularly while he had been in Vietnam during service.  She also stated that she could "remember vividly how worried I was when I learned he was injured and was sent back to fight with his leg injured."  She stated further that her brother "has suffered for all these years with pain from that injury."

A review of the Veteran's newly submitted private treatment records from Kaiser Permanente, date-stamped as received by the RO in March 2007, shows that, on outpatient treatment in November 2006, the Veteran's complaints included bilateral anterior knee pain "at all times" that worsened on walking and with most activities.  He continued working as a machinist despite his bilateral knee pain "but he states he is miserable with this pain.  His pains are much worse with climbing stairs."  The Veteran reported injuring his left knee during active service and, after favoring this knee for "about a month or so," he was sent to an orthopedic surgeon who "told him he had ligament damage and that he needed to go back to full duty with no restrictions, so he was sent back to the front lines."  The Veteran also reported that he put extra weight on his right knee because of his left knee problems and subsequently developed bilateral anterior knee pain.  Physical examination of the knees showed no effusion, well-developed musculature, full, active, and strong extension, normal tracking, 135 degrees of flexion in both knees, pain with patellofemoral grinding but no apprehension with lateral stress, and increased anterior knee pain at full flexion.  X-rays of the bilateral knees were normal.  The assessment was bilateral anterior knee pain (patellofemoral syndrome).  The private physician stated that he had ordered magnetic resonance imaging (MRI) scans of both of the Veteran's knees "to see if there is an injury that is not apparent on the x-rays or physical examination."

Private MRI scans of the knees taken in December 2006 were normal.  

On private outpatient treatment in January 2007, the Veteran complained of continuing bilateral anterior knee pain which worsened while he worked.  Physical examination was "absolutely unchanged" with excellent motion, no instability, and patellofemoral pain.  The impression was bilateral patellofemoral pain.  The private physician stated that, since the structures in the Veteran's knees were normal, "there really is not an operation that could help him."  The Veteran was advised to treat his anterior knee pain with activity modification, non-steroidal medications, braces as necessary, and physical therapy.

A review of the Veteran's newly submitted private treatment records from Premier Treatment in San Diego, California, date-stamped as received by the RO in March 2007, shows that x-rays of the left knee taken in July 2004 showed mild degenerative changes.  The Veteran also had a course of outpatient physical therapy to treat his bilateral knee pain in 2004.  

On private outpatient treatment with William L. Shoemaker, D.O., in December 2007, the Veteran complained of chronic bilateral knee pain, right greater than left, with constant left knee aching and numbness and right knee pain radiating in to the right ankle.  He reported an in-service left knee injury while playing football and, after being evaluated and told that there was "possible damage to the ligament and kneecap," he was returned to full duty "where he experienced increasing pain.  To compensate for his pain he would place the bulk of his weight on the right leg and 'favor' the left leg.  Subsequently he began to develop right knee pain."  The Veteran stated that physical therapy had provided some relief of his symptoms.  He also wore bilateral knee braces which provided some relief of his symptoms.  Physical examination showed no appreciable limp or list in his gait, a notable lateral tilt, right knee greater than left, notable lateral tracking of the patella, right knee greater than left, tenderness about the lateral facet of the patella, right knee greater than left, positive patellofemoral compression test, right knee greater than left, right knee crepitation, mild tenderness about the medial joint space of the right knee, flexion to 125 degrees on the right and to 130 degrees on the left, and grossly intact sensation.  X-rays of the knees were essentially within normal limits with a notable lateral tilt to the patella, right knee greater than left.  The impressions were a history of a military contusion/sprain of the left knee in January 1970 and chronic bilateral anterior knee pain syndrome (lateral tracking of the patella).  Dr. Shoemaker stated that the Veteran's right knee was significantly more symptomatic than the left knee and was symptomatic on a daily basis.  Dr. Shoemaker recommended that the Veteran be provided with a custom set of orthotics to improve the overall alignment of his flattened arches which would improve the alignment of the patellofemoral mechanism in addition to improving patellofemoral tracking.

In a July 2004 letter from Peter F. Mackay, D.C., which was date-stamped as received by the RO in August 2008, it was noted that the Veteran had complained of chronic left knee pain and instability and right knee pain and weakness.  The Veteran's in-service left knee injury was noted.  Physical examination of the left knee showed a 10 percent loss of flexion with pain on forced passive motion, a positive anterior drawer sign in the anterior knee compartment and a mildly positive valgus stress test with pain in the medial joint line, a failure of single leg squat at approximately 30 degrees with a mildly positive apprehension test and patellar grind, and myofascial trigger points.  Physical examination of the right knee showed a full range of motion on flexion and extension with mild crepitation on valgus stress and a mildly positive patella grind, a failure of single leg squat at approximately 40 degrees, mild weakness in quadriceps extension, and crepitation in the left talocrural joint and left mid-foot.  There also was bilateral over-pronation on gait demonstration.  X-rays of the left knee showed mild degenerative changes in the tri-compartmental bases.  Dr. Mackay stated that the Veteran had left knee weakness and instability consistent with his reported history.  Dr. Mackay also stated that "[i]t is reasonable to assume that there is indeed a compensatory pattern with the right knee, and it is reasonable to assume that he has indeed developed progressive degenerative changes bilaterally as a result of this initial left knee injury."

On VA examination in January 2010, the Veteran's complaints included bilateral knee pain on stair climbing or when sitting with the knees in flexion for extended periods of time.  The Veteran used slip-on type elastic supports on both knees.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records.  Physical examination of the knees showed he was able to squat less than 50 percent in association with knee pain but no indication of articular or patellofemoral crepitation, no evidence of articular crepitation in the sitting position with active flexion and extension, stable patellas bilaterally, and full extension and flexion bilaterally with only slight anterior knee pain and no increased pain on repetitive movement.  X-rays of the knees were unremarkable.  The VA examiner stated that there was "no indication of a significant disability" although the Veteran experienced bilateral knee discomfort in association with activities involving prolonged sitting or walking repetitively on flights of stairs "but without actual disability or functional impairment."  The VA examiner also stated that there was "a conflict in the history of the Veteran's injury to his left knee while on active duty.  Nevertheless, the history suggests that he did sustain a direct trauma to the anterior aspect of the left knee without development of a significant disability."  The VA examiner concluded that it was less likely than not that any current left knee disability was caused by or a result of the Veteran's reported in-service injury.  He also opined that it was at least as likely as not that any current right knee disability is caused by or related to the left knee disability.  The diagnosis was chronic patellofemoral pain syndrome of both knees.
 
In an April 2010 letter which was date-stamped as received by the RO in July 2010, Dr. Mackay opined that the Veteran's progressive degenerative changes in the knees were related to the injury he sustained in active service.  

The Veteran testified at his May 2011 videoconference Board hearing that he waived RO jurisdiction over the evidence he would be submitting in support of his claims after the hearing.  The Veteran testified about his initial in-service left knee injury, being told that he had ligament damage by an in-service physician, and being returned to full combat duty in Vietnam.  The Veteran also testified that, following his in-service left knee injury, he started favoring that leg and shifted his weight to his right leg and right knee which resulted in bilateral knee problems.  

Later in May 2011, the Veteran submitted a large amount of evidence directly to the Board.  He previously had waived RO jurisdiction over this evidence on the record at his Board hearing.  A review of this evidence shows that it consists largely of duplicate copies of private treatment records and service treatment records already received by VA, along with new statements from the Veteran concerning the facts and circumstances of his initial left knee injury during active service in Vietnam.  These statements are duplicative of statements previously submitted by the Veteran in support of his request to reopen the previously denied claims.  A review of the newly submitted evidence received in May 2011 also shows that, on VA outpatient treatment in October 1971, the Veteran complained that he had injured his left knee while playing football in Vietnam in 1970 and his knee pain was worsening.  He also complained of bilateral numbness in his knee caps.  He denied experiencing any left knee instability since returning from Vietnam.  Physical examination showed a normal gait, strong quadriceps strength, a lack of 5 degrees of flexion on the right knee, and slight laxity in the medial and lateral collateral ligaments, right knee greater than left.  The impression was deferred.  

In December 1971, the Veteran complained of numbness in both anterior knees which had lasted for 1 year.  He denied any locking or effusion.  Physical examination showed mild bilateral patellofemoral crepitus, no effusion, and laxity in the right medial collateral ligament.  X-rays were negative.  The impression was chondromalacia patellae.

In January 1972, the Veteran reported that he was doing "somewhat better" with quadriceps exercises.  Physical examination showed bilateral slight collateral ligament laxity (medial and lateral), mild bilateral patellofemoral crepitus, and no effusion.  The impression was mild chondromalacia patellae.

With respect to the Veteran's application to reopen his previously denied claims of service connection for right and left knee disabilities, the Board notes that the evidence which was of record in April 2005 showed that there was no competent evidence that the Veteran's current left knee disability was related to active service or that the Veteran experienced a current right knee disability which could be attributed to active service.  The newly submitted evidence (in this case, the Veteran's private treatment records and Board hearing testimony) suggests that the Veteran's current left knee disability is related to active service and that he currently experiences a right knee disability which is related to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since April 2005 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claims of service connection for right and left knee disabilities and raises a reasonable possibility of substantiating them.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for right and left knee disabilities are reopened.

Having reopened the Veteran's previously denied service connection claims for right and left knee disabilities, the Board will proceed to adjudicate these claims on the merits.

Service Connection Claims

The Veteran contends that he incurred right and left knee disabilities during active service.  He specifically contends that, after injuring his left knee during active service in the Republic of Vietnam, he shifted his weight to the right leg and right knee which resulted in his current right knee disability.  He also specifically contends that he continued to experience right and left knee disabilities since service separation.  He also specifically contends further that his current left hip and low back disabilities were caused by his left knee disability.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's current right and left knee disabilities were caused by active service.  The claims file contains opinions from Dr. Mackay dated in July 2004 and in April 2010 which support the Veteran's claims of service connection for right and left knee disabilities and a VA examiner's opinion dated in January 2010 which does not support these claims.  As noted above, Dr. Mackay related the Veteran's right knee disability to his left knee disability in April 2004 and subsequently opined in April 2010 that the Veteran's bilateral knee disabilities were related to active service.  By contrast, the VA examiner concluded in January 2010 that, although there was a conflict in the Veteran's medical history concerning the facts and circumstances surrounding his initial left knee injury in service, it appeared that he had sustained a left knee injury during active service which had not resulted in any significant disability.  It is not clear from a review of the January 2010 VA examination report what conflicting medical history the VA examiner is referring to at this point in his opinion.  The Board observes in this regard that the Veteran has reported consistently that he injured his left knee playing football while on active service in Vietnam.  The VA examiner also concluded in January 2010 that the Veteran's current left knee disability was not related to active service.  

The Board finds that there is an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claims for service connection for right and left knee disabilities.  See 38 C.F.R. § 3.102.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a right knee disability and for a left knee disability is warranted.

The Board also finds that the evidence supports granting the Veteran's claims of service connection for a left hip disability and for a low back disability, each as due to a service-connected left knee disability.  The Veteran has contended that his current left knee disability caused or aggravated (permanently worsened) his current left hip and low back disabilities.  The Board already has found that the Veteran's current left knee disability is related to active service (as discussed above).  See 38 C.F.R. §§ 3.102, 3.303, 3.304.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran's current left hip and low back disabilities were caused by his service-connected left knee disability.  The claims file contains opinions from Dr. Mackay dated in October 2006 and in April 2010 which support the Veteran's claims of service connection for left hip and low back disabilities, each as due to his service-connected left knee disability, and a VA examiner's opinion dated in January 2010 which does not support these claims.  On outpatient treatment with Dr. Mackay in October 2006, the Veteran complained of left hip and low back pain.  Range of motion testing of the lumbar spine showed flexion to 60 degrees, extension to 25 degrees, lateral flexion to 25 degrees in both directions, and rotation to 30 degrees in both directions.  Physical examination showed pain over the left lumbosacral junction, pain on joint compression of the left sacroiliac joint, myofascial trigger points involving the left gluteus medius and a left iliotibial band, and negative straight leg raising.  Range of motion testing of the left hip showed internal rotation to 30 degrees, external rotation to 45 degrees, flexion to 120 degrees, and extension to 30 degrees.  Dr. Mackay opined that "there has been progression of the kinetic link break down and that now [the Veteran's] hip and lumbar spine are being affected by instability in the left knee."  

On VA examination in January 2010, the Veteran's complaints included gradual increasing back discomfort and intermittent burning sensation in the lateral aspects of both hips, right hip greater than left.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records.  The Veteran stated that he had been told that his back symptoms were related to his knees.  He used an elastic lumbar support with additional shoulder straps in association with his normal occupational activities.  His back pain was aggravated by bending, lifting, and twisting type activities.  He denied any radicular symptoms in the lower extremities or any bowel or bladder impairment.  He also denied experiencing any episodes of incapacity or functional impairment in the previous 12 months.  He had no problems with walking.  Physical examination of the Veteran's back showed he stood erect with no indication of muscle spasm, lumbar spine deformity, or soft tissue swelling, minimal tenderness to palpation across the lumbosacral level, and no increased symptomatology on repetitive movement.  Physical examination of the hips showed slight tenderness in the lateral aspect at the greater tronchanteric prominence bilaterally.  Range of motion testing of the lumbar spine showed 80 degrees of forward flexion with only slight posterior pain, 20 degrees of extension with lumbosacral pain, slight pain with lateral flexion to 20 degrees bilaterally, and slight pain with lateral rotation to 20 degrees bilaterally.  Range of motion testing of the hips showed flexion to 120 degrees, rotation at 90 degrees of flexion, 10 degrees of external rotation on the right and 30 degrees on the left, and 30 degrees of internal rotation on the right and 10 degrees on the left.  There was no articular crepitation on manipulation of the hips.  Passive hip abduction was to 45 degrees bilaterally, adduction to 20 degrees bilaterally, and extension to 5 degrees bilaterally.  Repetitive manipulation of the hips was slightly painful at the extremes of motion, especially on flexion and rotation.  There was no hip instability.  X-rays of the lumbar spine showed multiple levels of degenerative osteophytic reaction of the lumbar spine with significant degenerative changes at L2-3 with slight retrolisthesis of L2 on L3.  X-rays of the hips showed minimal degenerative osteoarthritic changes bilaterally.  The diagnoses were chronic musculoligamentous strain of lumbar spine in association with multiple levels of minimal degenerative (osteo) arthritic changes and degenerative changes on L1-3 and no lumbar radiculopathy and mild degenerative arthritis of the hips with non-disabling trochanteric tendinitis bilaterally.

Following VA examination in January 2010, the VA examiner stated that the Veteran had limited back disability and functional impairment associated with that.  He also stated that there was no obvious hip disability or functional hip impairment.  The VA examiner opined that, based on the Veteran's reported history, physical examination, a review of the claims file, including current x-rays, and based on his "over 50 years of experience in the field of orthopedics," disabilities of the low back and left hip (actually both hips) were not caused by or a result of the Veteran's reported in-service left knee injury.

In an April 2010 letter, Dr. Mackay opined that the Veteran's degenerative changes in the lumbar spine were related to his in-service left knee injury.  Dr. Mackay's rationale was that the Veteran's lumbar spine disability was "of a long-standing timeframe and consistent with repetitive stress strain of running, jumping, pushing, pulling, and altered gait."

The Board finds that there is an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claims for service connection for left hip and low back disabilities, each as due to a service-connected left knee disability.  See 38 C.F.R. § 3.102.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a left hip disability and for a low back disability, each as due to a service-connected left knee disability, is warranted.

 
ORDER

As new and material evidence has been received, the previously denied claim of service connection for a left knee disability is reopened.

As new and material evidence has been received, the previously denied claim of service connection for a right knee disability is reopened.

Entitlement to service connection for a left knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for a right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for a left hip disability as due to a service-connected left knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for a low back disability as due to a service-connected left knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


